DETAILED ACTION

Allowable Subject Matter
Claims 1, 3, 4, 6 to 11, 13 to 15, 17, 18, 20, and 21 are allowed.


EXAMINER’S AMENDMENT
The application has been amended as follows: 
Please amend Claim 6 to end in a period (“.”) Instead of a semicolon (“;”)
Please amend Claim 3 to depend from Claim 1 instead of cancelled Claim 2.
Please amend Claim 17 to depend from Claim 15 instead of cancelled Claim 16.
Authorization for this examiner’s amendment was given in an interview with atty. Bert Bouquet on 02-11-2022.  This corrected notice of allowance is in response to a printer rush request from the Office of Publications.  


REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
The independent claims have been amended to cite "receiving a user input to add a virtual object in the extended environment and adding the virtual object to the extended environment” as well as "providing the second XR capable user device with access to the virtual object within the extended environment.”  Primary reference Khosla describes "a game play system that allows remote players to participate in a concurrent simulation of a live event as the live event is occurring.”  See Khosla’s abstract.  Khosla does not cite as presently claimed "receiving a user input to add a virtual object in the extended environment and adding the virtual object to the extended environment.”  Khosla’s system presents the respective gamers' simulated vehicles on the same track as the real vehicles in the live race.  Khosla’s gamers have to react to the motions of the live vehicles to prevent 'hitting' them, but the live drivers are of course unaffected by the simulated vehicles."  There is no suggestion in Khosla that a user is able to add virtual objects to an extended environment, much less "providing the second XR capable user device with access to the virtual object within the extended environment" as presently cited.  The examiner respects that the applicants may have different reasons for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW D HOEL whose telephone number is (571)272-5961. The examiner can normally be reached M-F 8:00 A.M.-4:30 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on (571) 272-7673. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.D.H/Examiner, Art Unit 3715                                                                                                                                                                                                        /DAVID L LEWIS/Supervisory Patent Examiner, Art Unit 3715                                                                                                                                                                                                        
.